Title: From James Madison to Solomon Southwick, 21 April 1821
From: Madison, James
To: Southwick, Solomon


                
                    Sir
                    Montpellier April 21. 1821
                
                I have recd. your letter of the 12th. with a copy of your address at the opening of the Apprentices’ Library.
                This class of our youth is a valuable one; and its proportional numbers must increase as our population thickens. It is a class too which particularly claims the guardianship of benevolence. Their age, their separation from their parents, and their residence for the most part in towns or villages, where groups are readily formed in which the example of a few may attaint many, create snares into which their relaxations from labour too often betray them. Among the provisions against the danger the establishment of special Libraries was a happy thought to the author of which your eulogy was a just tribute. A proper assortment of books always at hand will enable the apprentices to put their morals and their understandings both to a good school, for their own happiness; at the same time that they are acquiring the professional arts so useful to the community of which

they are members. Your Address is an eloquent & persuasive recommendation of the opportunity. I hope it may have all the success which your laudable zeal merits. Mrs. Madison joins in a return of the good wishes you have expressed for us both. With friendly respects
                
                    James Madison
                
            